AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

In the Matter of the Search of

)
(Briefly describe the property to be searched ) ‘
or identify the person by name and address) ) Case No. 4:21-mj-112
)
)

PROPERTY SEIZED FROM THE PERSON AND VEHICLE OF MARK
ALAN DEAKINS, LOCATED AT THE OFFICES OF THE FBI, 633
CHESTNUT STREET, SUITE 540, CHATTANOOGA, TENNESSEE 37450

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Tennessee
(identify the person or describe the property to be searched and give its location):

PROPERTY SEIZED FROM THE PERSON AND VEHICLE OF MARK ALAN DEAKINS, LOCATED AT THE OFFICES OF
THE FBI, 633 CHESTNUT STREET, SUITE 540, CHATTANOOGA, TENNESSEE 37450

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, attached and incorporated herein.

YOU ARE COMMANDED to execute this warrant on or before (not to exceed 14 days)
M in the daytime 6:00 a.m. to 10:00 p.m. (Jat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Hon. Christopher H. Steger, U.S. Magistrate Judge
(United States Magistrate Judge)

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

 

O for days (not to exceed 30) 1) until, the facts justifying, the later speci te of
[c ,
: : a ® ~
Date and time issued: Ame (& 2Zo2R)@ 12486, n,. . p. a
° : Judge te
City and state: Chattanooga, Tennessee Hon. Christopher H. Steger, U.S. Magistrate Judge

 

Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

1:21-mj-112 LAESA' [mm MWA

 

 

 

of e made in the presence of :

aud | “Kk. 77 OORE.

Inventory of the property taken and name of any person(s) seized:

An propery Seized atteesed. Revie of Sp cieelée ¢ Thind
Aiues Teveri@4 The Ppesceote Of Olt fo CP4Y Poet ¢ EF e

AAP gfe DE LDepte aL.
PeorTy

 

 

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: L//€O-! Os aii

oF , s
Executing officer's signature

Saget “i fT net SPrec el AyeiT-

Printed nant and title

 
sean

FD-597 (Rev, 4-13-2015) ees Paget og

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
Receipt for Property

Case ID: 205A “kx~ S0ST40 Ss

On (date) G/ 2) ZO?’ | item (s) listed below were:
_ BZ Collected/Seized
Received From
Returned To
C] Released To

(Name) (Work Arias. Deakins

(Street Address)

 

(City)

 

 

Description of Item (s):
(1) Highpoint firearms Model™ CA Gmm hendun . SN. Pl 73046 [Mes Wit $ founds
(DIL lite Styels Gndor
(3 Ol Model Swi-S IDL) S50 RYPRYOKOTKI/L} EM EL —
2570922040 0360
(White Sameunc Galas All Phone bok.
o) Blecle Saumsuns, S2OS¢ Phone box
(Y2) key Pins Ld Ha \l kes.
Z)(2) Beck G cnn le GE Duwbchenres
2) VISA Sronatore. Meme Mark Deakins 4147 9002085939815 feb
4, (D ) Bonk of Amencer Carl. Mome:Mark B.DeakthS 53242383 |187 7250
io)(() |Red Bank OF Amevieey Names Mork p. Dealers 716666901212 7227
11)()) Bleck pherrick Reink Want Mark A Lealens 4973 MOD SS Zllb
(2D Mark A Declare WWalimaee Cord 4 | log4a:/ 5234 /46l 77234U0
QA SonDsk 2268 micro SOV vHs—/
ah aa OR-Ical Maus-2- ie
5) II Cornpebur Senicel SCBRAYKCCT7. Moedel* FR-BLOUS
(ull) Recle. Compter bas, fon

Received By: ee Rekeived From: if —-
ignatuyt)

(Signature)

Printed Name/Title: FEL: o 4 Y Seitn e~ Printed Name/Title?

 

 

 
     
 
 
